 In the Matter of CHRYSLER MOTORS OFCALIFORNIA,EMPLOYERandINTERNATIONALUNION7UNITED AUTO-3IOBILE,AIRCRAFT AND AGRI-CULTURALIMPLEMENT WORKERS orAMERICA, U. A. W.-C. I. 0.,PETITIONERCase No.. 1-R- S32.Decided July 04, 1947Wright and Millikan, by Mr. Charles E. Millikan,of Los Angeles,Calif., for the Employer.Mr. William Goldman,of Los Angeles, Calif., for the Petitioner.Mr. Roy 0. Goldin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a second amended petition duly filed, the National Labor Rela-tions Board on April 14, 1947, conducted a prehearing election amongemployees of the Employer in the alleged appropriate unit, to deter-mine whether or not they desired to be represented by the Petitionerfor the purposes of collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally showed that there were approximately 72 eligiblevoters, and that 68 cast ballots, of which 30 were for the Petitioner,30 were against the Petitioner, and 8 were challenged.Thereafter, a hearing was held at Los Angeles, California, on May21 and 22, 1947, before Daniel J. Harrington, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.At the hearing, the parties stipulatedthat all challenges be withdrawn and that the challenged ballots becounted.The 8 ballots were thereupon counted 1 and the results showedthat 5 were cast for the Petitioner and 3 against the Petitioner.Arevised Tally of Ballots including the 8 ballots was thereupon preparedand furnished the parties. It showed that of the 68 ballots cast, 35were for the Petitioner and 33 were against the Petitioner.1 The ballots were those of Ted D. Bowen, Joseph Wuchner, Darlene J Promersberger,Norman K Lillis, Marguerite Groh, Vivian M Brown, Helen B Ingersoll, and Connie LeeMcCaulley, who were challenged as confidential employeesWe find, in accordance withthe agreement of the parties, that these individuals are not confidential employees withinour cnstomaly definition of the term.74 N L R B, No 124.635 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERChrysler Motors of California, a California corporation, is engagedin the manufacture of motor vehicles.During the year 1946, the Em-ployer purchased raw materials valued at approximately $27,913,000,of which approximately $27,519,000 represents shipments from sourcesoutside the State of California.During the same period, the Em-ployer sold finished products valued at approximately $28,000,000, ofwhich approximately $6,300,000 represents shipments to points outsidethe State.We are here concerned with the Employer's plant at 5800Eastern Avenue, Maywood, California.We find that the Employer is engaged at its 5800 Eastern Avenue,Maywood, California, plant in commerce within the meaning of theNational Labor Relations Act.H. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.M. THE QUESTION CONCERNING REPRESENTATIONOn February 12, 1947, the Petitioner wrote to the Employer that ithad been designated by certain employees of the Employer as theirbargaining representative and requested recognition as their exclu-sive bargaining agent.The Employer refused to recognize the Peti-tioner on the ground that it did not believe that the Petitioner repre-sented a majority of its employees.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that alloffice employees at the 5800 Eastern Avenue, Maywood, California,plant of the Employer, excluding employees in the time-study, em-ployment, and labor relations departments and employees whose dutiesare connected with labor control records and labor relations records,confidential secretaries to executives, heads of departments, and super- CHRYSLER MOTORS OF CALIFORNIA637visory employees, registered nurses in factory hospital, chemists, anddraftsmen in the cycleweld department, and all other supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.2V. THE DETERMINATION OF REPRESENTATIVESInasmuch as the results of the election show that the Petitioner hassecured a maj ority of the valid votes cast, we shall certify the Petitioneras the collective bargaining representative of the employees in theappropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that International Union, United Automo-bile,Aircraft and Agricultural ImplementWorkers of America,U. A. W.-C. I. 0., has been designated and selected by a majority ofall office employees at the 5800 Eastern Avenue, Maywood, California,plant, of Chrysler Motors of California, Maywood, California, ex-chiding employees in the time-study, employment, and labor relationsdepartments, and employees whose duties are connected with laborcontrol records and labor relations records, confidential secretaries toexecutives, heads of departments, and supervisory employees, regis-tered nurses in factory hospital, chemists and draftsmen in the cycle-weld department, and all or any other supervisory employees, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, the said organization is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.2The election was held among employees in this unit.